Citation Nr: 1825994	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial 20 percent rating for varicose veins, left lower extremity, currently evaluated as 10 percent disabling.

2. Entitlement to an initial 20 percent rating for varicose veins, right lower extremity, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015 the Board remanded these matters to afford the Veteran a hearing.  
The Veteran testified before the undersigned Veterans Law Judge in a March 2017 video conference hearing.  A transcript of that hearing has been associated with the file. 

At the hearing, the Veteran limited her appeal to a 20 percent rating.  The issues have been re-characterized accordingly.  


FINDING OF FACT

Throughout the appeal period, the Veteran's varicose veins of the bilateral lower extremities have been productive of persistent edema. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for varicose veins, left lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.14, 4.104, Diagnostic Code 7120 (2017).

2.  The criteria for a 20 percent rating for varicose veins, right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.14, 4.104, Diagnostic Code 7120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Diagnostic Code 7120, governs varicose veins.  Under Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins; a 10 percent disability rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent disability rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. § 4.104.  Each extremity is to be evaluated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id. 

Factual Background and Analysis 

During the March 2017 hearing the Veteran testified that she has persistent edema and that she lives with and experiences her symptoms every day.  She reported that her symptoms have not increased since the last VA examination, but then described starting to see blotches, stating the varicose veins, "they never get any better, you just see more, worse."  She reported that VA provides her with support stockings, but that she does not get much relief from them.

Private medical reports dated between August 2010 and October 2013 indicates the bilateral lower extremities were free of edema and deformity.

During the January 2014 VA examination the examiner indicated the following symptoms were present:  asymptomatic palpable varicose, asymptomatic visible varicose, aching and fatigue in leg after prolonged standing or walking, symptoms relieved by hosiery compression, intermittent edema, and persistent edema.  There was no indication of stasis pigmentation or eczema.  

Photographs of the Veteran's bilateral lower extremities dated August 2013 and September 2014 reflect swollen ankles and feet with varicose veins prominently displayed.  

Based on the evidence of record described above, the Board finds that it may be reasonably concluded that during the appeal period the Veteran's bilateral lower extremity varicose veins disability is productive of persistent edema incompletely relieved by elevation of the extremity.  Her symptoms are consistent with a 20 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code7120.  

In this regard, the Board notes that the Veteran's lay testimony is competent to establish the presence of symptomatology that is within her personal experience, such as swelling and whether compression hosiery provides relief.  The VA examination of record likewise noted that the Veteran has persistent edema, and the Veteran submitted several clear, color photographs that plainly depict the swelling and varicose veins of each lower extremity.  The Board notes that there are VA medical records of evidence that indicate there was no edema; however, the Board finds the VA examination, the photographs, and the Veteran's testimony to be compelling.  

Therefore the Board finds that 20 percent disability rating for the bilateral lower extremities is warranted.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial rating of 20 percent for varicose veins, left lower extremity is granted. 

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial rating of 20 percent for varicose veins, right lower extremity is granted. 



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


